IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                December 5, 2011 Session

              SARAH C. JANNERBO v. E. MATTIAS JANNERBO

                  Appeal from the Circuit Court for Hamilton County
                     No. 09D1051     Jacqueline S. Bolton, Judge


                No. E2011-00416-COA-R3-CV-FILED-MARCH 9, 2012


This appeal arises from the divorce of Sarah C. Jannerbo (“Wife”) and E. Mattias Jannerbo
(“Husband”). Wife sued Husband for divorce in the Circuit Court for Hamilton County (“the
Trial Court”). The Trial Court granted the parties a divorce. Following a trial, the Trial
Court, inter alia, divided the marital estate and awarded Wife periodic alimony. Husband
appeals, arguing that the Trial Court erred in awarding both the type and amount of alimony
that it did. Husband also argues that the Trial Court erred in its classification and division
of the marital estate. Wife raises her own issue of whether she should have been awarded
her attorney’s fees. We find that the Trial Court erred in awarding Wife periodic alimony.
We instead find that Wife should be awarded rehabilitative alimony in an amount lower than
that awarded by the Trial Court. We find that the Trial Court did not err in its classification
or division of the marital estate. We further find that the Trial Court did not err in declining
to award Wife her attorney’s fees. We affirm the judgment of the Trial Court as modified.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                      Affirmed as Modified; Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P . F RANKS,
P.J., and C HARLES D . S USANO, J R., J., joined.

Steven M. Jacoway and McKinley S. Lundy, Jr., Chattanooga, Tennessee, for the appellant,
E. Mattias Jannerbo.

John P. Konvalinka and Jillyn M. O’Shaughnessy, Chattanooga, Tennessee, for the appellee,
Sarah C. Jannerbo.
                                        OPINION

                                       Background

               In 2009, Wife sued Husband for divorce. Wife and Husband have two minor
children. In February 2010, the Trial Court ordered Husband to pay Wife $7,000 per month
in temporary child support and alimony. The trial in this case was held over the course of
several days in August, September, and October 2010. Aware of all the evidence presented,
we will concentrate on the testimony of Wife and Husband.

              Wife testified. Wife was born in 1969 in Chattanooga, Tennessee. Wife
attended Baylor high school and later graduated from the University of Tennessee at
Chattanooga (“UTC”) with a degree in International Studies and French. As part of her
French studies, Wife studied abroad. While studying in France in the early 1990s, Wife met
Husband, and they began dating. Husband attended classes with Wife. When Wife
completed that school year, Husband, a native of Sweden, returned to the United States with
her. Husband then attended UTC and earned a degree in economics.

               Husband went on to attend the University of Tennessee law school in
Knoxville. In 1993, Wife and Husband married. Wife and Husband moved to Knoxville.
Wife testified that, at the time of her marriage, her father gave her $27,000. Wife had
perhaps $36,000 already, as well. Wife stated that Husband had no money when they
married. When the parties moved to Knoxville, Wife worked at the Sagebrush restaurant.
Later, Wife worked at Bennett Galleries. The two temporarily moved back to Chattanooga
while Husband worked at a clerkship. In 1995, Wife’s brother died in a car accident. As a
result of a settlement based on her brother’s death, Wife received $25,000. Wife’s father
began giving Wife $1,000 per month. In 2001, Wife’s father increased the gift to $2,000 per
month. Wife testified that Husband completed law school in 1996.

              Wife and Husband purchased a house on Graham Street in Chattanooga.
Wife’s father gave her $20,000 to use as a down payment for the purchase. After two years,
the couple moved to Washington, D.C., where Husband earned an LLM at Georgetown.
Wife testified that the couple then returned to Chattanooga and Husband eventually began
work at the law firm of Miller & Martin. The couple bought a house on Lula Lake Road in
Lookout Mountain, Georgia. Wife testified that her father gave her $60,000 to use as a down
payment on this house. Wife stated that she stopped working outside the home after she had
children. Regarding the handling of their finances, Wife stated:

       Mattias did all the financial. He did all the financial, everything. He did the
       bills. He did the banking. I was still, at this time, receiving my $2,000 a

                                             -2-
       month from my father, and that’s - - that was the amount of money I had. That
       was my - - that’s what I lived on. I did not receive, you know, any monthly
       money from Mattias.

Wife and Husband purchased another house. Located on Jo Conn Road in Lookout
Mountain, Tennessee, the house had been in Wife’s family for many years. Wife’s father
waived his one-third interest in the property. This property was worth over $300,000, and
so the pair was able to buy the Jo Conn Road house for $220,000. Wife testified that she had
received around $755,000 in financial support from her family.

              In sum, Wife testified that under Husband’s financial stewardship, the couple
spent more than was prudent. Wife testified to Husband having spent large sums on nights
out and on his pursuit of other women. Wife and Husband took on large debts, including
through the use of a home equity line of credit (“HELOC”). By trial, Wife, who had worked
minimally throughout the marriage, especially in its later stages, ran an online jewelry
business with her sister. The jewelry business, however, was not yet significantly profitable.
Wife, through her family, also has a 25% interest in Woodfield Properties. This conservation
easement resulted in a tax benefit for Wife and Husband.

                By 2008, Wife and Husband, experiencing serious problems with their
marriage, undertook counseling. Wife stated that “we never went together anywhere” and
“it all fell under what he wanted,” in regards to why the two divorced. Since the time Wife
filed for divorce, she applied for only one job at a school and relied on alimony and child
support from Husband. Wife admitted to having had a relationship during the marriage with
a “friend” named Colin who lived in New York.

                Husband testified next. Husband is a U.S. citizen and a Swedish citizen.
Husband testified that he suffered from a congenital heart defect, and had open heart surgery
during his high school years. Husband stated that he had $200,000 in student loans and had
all of the balance outstanding. Husband denied that his green card status factored into his
decision to marry Wife. Husband testified that he brought no assets into the marriage.
Husband disputed Wife’s assertion that she had $36,000 at the time of marriage, stating the
actual sum was around $15,000. Husband testified to his legal career development, from law
clerk, to, as of the time of trial, equity partner at Miller & Martin, where he earned well over
$200,000 per year.

              Husband testified to a series of financial commitments that the couple
embarked upon. Husband, however, did not endorse Wife’s portrayal of the spending as
Husband’s exclusive recklessness. Husband admitted that he received a $68,000 loan from
Wife’s father and did not disclose this fact to her.

                                              -3-
       Following trial, the Trial Court entered an order, stating, in relevant part:

        By Final Decree entered October 15, 2010, the Court has declared the
parties to be divorced on stipulated grounds.

        This Order will deal with the parenting issues, as well as the division
of the parties' assets and liabilities. Parties were married on August 14, 1993,
and separated in May 1, 2009. The Wife was twenty-four at the time of the
marriage. Husband was twenty-six years of age. The parties have two minor
children who are now six and ten years of age.

       The parties met in undergraduate school and married shortly thereafter.
Husband, during the marriage, obtain his law degree from the University of
Tennessee and an advance tax degree from Georgetown University. The
majority of his $200,000.00 plus debt for student loans was accumulated for
his undergraduate degree and Husband estimates that eighty thousand in
student loans was for his law degree and approximately eighteen thousand for
student loans for the tax degree. The parties used proceeds from the sale of
their marital home in Chattanooga to live on while in Washington, D.C. for
approximately one year.

        Though the amounts are disputed, it is unrefuted that the Wife received
cash gifts from her family both before and during the marriage, including
monthly gifts received directly to her from her father, monies received upon
her brother's death, and at least one-hundred and ninety thousand dollars in gift
down payments for the parties’ marital homes. Though the Wife had this
money in her separate account, it is also undisputed that the monies in her
separate account were used for these down payments and also used for her
living expenses, as well as that of the children during the course of the
marriage. In 2006, the father of Wife, Jo Colmore, in lieu of the monthly
payments which had been increased from $1,000 to $2,000 per month,
established a tax credit which substantially reduced the taxes owed by the
parties. This tax credit or gift was established through Wife's father, Jo
Colmore, under the entities of Woodfield Properties, LP. Woodfield
Properties are essentially two tracts of land, one located on Lookout Mountain
and the other in Montana. Through her father's good graces, Wife enjoyed a
twenty-five percent interest in Woodfield Properties, which was the source of
the tax gift or credit which the parties derived on their income tax returns for
at least 2007, 2008, and 2009. This tax credit was in the amount of
approximately thirty-thousand dollars each of those years. The parties

                                       -4-
received gifts of substantial down payments on both their Graham, Lula Lake
and Jo Conn Road homes and the parties never lost money on the sale of
Graham Street or Lula Lake homes. The Jo Conn Road property was
purchased for substantially less that its asking price, the purchase price being
$330,000.00 of which one-third or $110,000.00 was gifted by Wife's father to
the parties. However, at the time of this divorce hearing, the Jo Conn house
which was purchased for $220,000.00 had a $492,000.00 first mortgage and
HELOC, and an additional $68,000.00 debt to Wife's father. To say that the
parties live beyond their means is a gross understatement.

       At the time of trial, Husband was a forty-four year old equity partner at
the Miller & Martin Law Firm in Chattanooga. He had been a partner for three
years and is on Tier 3 of a 12 tier plan. The Court specifically finds that the
Husband's average income from tax returns presented at trial, is approximately
$275,000.00.

        Wife graduated from the University of Tennessee at Chattanooga
studying French and International Studies. It was during her junior year
abroad where she met Husband. Husband graduated from the University of
Tennessee at Chattanooga in 1993 and majored in Economics and French
receiving his degree summa cum laude. Husband was in the United States on
a tourist visa and was denied a student visa. According to Wife, that was when
the prospect of marriage presented itself.

      Though Wife has tutored French and worked briefly at Scenic Land
School, she never received her certified teacher's certificate. Wife presently
owns a jewelry business with her sister, "Sarah Jannerbo Jewelry". The profit
and loss statement for November 2009 through May 2010, showed a net
income of $3,000.00.

        Though the parties have had the benefit of excellent salaries and gifts,
at the time of this hearing the parties were deeply in debt.

       Days of testimony were spent with both sides attempting to show where
the money went, but the only unrefuted fact in the case is that the Husband is
the person who took care of all the finances of the parties and it is the Husband
who wrote all the checks on the HELOC account which now has a balance of
approximately $160,000.00. It is also unrefuted that Husband, unbeknownst
to Wife, secured the additional loan from Wife's father of $68,000.00.



                                       -5-
       It is Wife's contention that throughout the marriage, she would ask
Husband how their finances were holding up and his response according to her
was that everything was "fine." Husband's contention, on the other hand, is
that Wife signed each and every one of the loans which were made during the
marriage and that she preferred just to keep her head in the sand. The
testimony shows that for at least eleven of the seventeen years of marriage,
Wife supported herself with monthly gifts from her father and then in 2006
when the tax gift was established, Husband began writing her a check for
$2,000.00 per month for her expenses. Toward the end of the marriage, she
did receive an American Express card from her Husband, which she used for
family business, according to her testimony, but her annual charges never
exceeded $15,000.00.

       On the other hand, Husband's summary of expenses from 2008 to 2009
alone are $123,682.00, many of which are anything but necessities. (Exhibit
46)

        Trial Exhibit 43 exhibits a pattern of excessive spending which includes
nearly nine thousand dollars in one night on his American Express bill for
"Babes" and "PP Bar and Grill." Though Husband has assumed responsibility
to pay for the debts listed on Exhibit 43, it is obvious that it was Husband who
was most enjoying the fruits of "living beyond our means."

                                      ***

                                  ALIMONY
        This is a seventeen year marriage. Wife has worked minimally during
the marriage for minimal wages. Wife worked some during Husband's law
school and tax school and later established her jewelry business with her sister.
Wife has basically worked at home while Husband pursued his degrees and
career.

      Periodic Alimony is awarded in the amount of $7,000 per month. The
Court based its award of alimony upon the factors as illuminated in T.C.A.
§36-5-101:

              1) The relative earning capacity, needs, obligations and
       financial resources of each party . . .; 2) The relative education
       and training of each party ...; 3) The duration of the marriage ...;
       4) Standard of living of the parties established during the

                                       -6-
              marriage: and such other factors including tax consequences to
              each party.

              Each of the parties shall pay their own attorneys fees. Costs are taxed
       to Defendant, for which execution may issue if necessary.

The Trial Court awarded Wife a net value of $195,008 of the marital estate, including the Jo
Conn Road house. The Trial Court assigned $48,340 in net debt to Husband, including
$160,000 in HELOC, the $68,000 loan from Jo Colmore, and Husband’s Miller & Martin
interest valued at $157,750. Husband’s student loan debt was found to be $215,000 and
assigned entirely to Husband as his separate debt.

             Husband filed a motion to alter or amend. The Trial Court granted Husband’s
motion with respect to certain parenting issues, but otherwise denied it. Husband appeals.

                                          Discussion

              Though not stated exactly as such, Husband raises four issues on appeal: 1)
whether the Trial Court erred in its classification of the marital estate; 2) whether the Trial
Court erred in its division of the marital estate; 3) whether the Trial Court erred in awarding
Wife periodic alimony rather than rehabilitative alimony; and, 4) whether the Trial Court
erred in granting Wife $7,000 per month in alimony. Wife raises the additional issue of
whether the Trial Court erred in declining to award her attorney’s fees.

               Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the evidence
is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001).
A trial court's conclusions of law are subject to a de novo review with no presumption of
correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn.
2001).

              We first address whether the Trial Court erred in its classification of the marital
estate. As our Supreme Court has explained:

              Tennessee is a “dual property” state because its domestic relations law
       recognizes both “marital property” and “separate property.” See generally
       Tenn. Code Ann. § 36-4-121; Eldridge v. Eldridge, 137 S.W.3d 1, 12 (Tenn.
       Ct. App. 2002). When a married couple seeks a divorce, the “marital
       property” must be divided equitably between them, without regard to fault on
       the part of either party. Tenn. Code Ann. § 36-4-121(a)(1). “Separate

                                               -7-
       property” is not part of the marital estate and is therefore not subject to
       division. See Cutsinger [v. Cutsinger], 917 S.W.2d [238, 241 (Tenn. Ct. App.
       1995)]. Thus, it is imperative that the parties, the trial court, or both identify
       all of the assets possessed by the divorcing parties as either marital or separate
       so that a proper division can be accomplished.

Snodgrass v. Snodgrass, 295 S.W.3d 240, 246 (Tenn. 2009).

               As pertinent to the issue now before us, Tenn. Code Ann. § 36-4-121 provides
that “separate property” includes: “Property acquired by a spouse at any time by gift, bequest,
devise or descent; ….” Tenn. Code Ann. § 36-4-121 (b)(2)(D) (2010).

             The inquiry does not end here, however, as separate property may in certain
circumstances become marital. As our Supreme Court explained in Snodgrass:

       [S]eparate property may be deemed marital by operation of law under theories
       of commingling or transmutation. Langschmidt v. Langschmidt, 81 S.W.3d
741, 747 (Tenn. 2002).

                                             ***

             This Court addressed the related doctrines of commingling and
       transmutation for the first time in Langschmidt and adopted the following
       explanation:

              [S]eparate property becomes marital property [by commingling]
              if inextricably mingled with marital property or with the separate
              property of the other spouse. If the separate property continues
              to be segregated or can be traced into its product, commingling
              does not occur . . . . [Transmutation] occurs when separate
              property is treated in such a way as to give evidence of an
              intention that it become marital property . . . . The rationale
              underlying these doctrines is that dealing with property in these
              ways creates a rebuttable presumption of a gift to the marital
              estate. This presumption is based also upon the provision in
              many marital property statutes that property acquired during the
              marriage is presumed to be marital. The presumption can be
              rebutted by evidence of circumstances or communications
              clearly indicating an intent that the property remain separate.



                                              -8-
          81 S.W.3d at 747 (quoting 2 Homer H. Clark, The Law of Domestic Relations
          in the United States § 16.2 at 185 (2d ed. 1987)).

Snodgrass, 295 S.W.3d at 247, 256.

              Husband argues that the Trial Court erred when it assigned the entirety of
Husband’s student loan debt to him as his separate property. Husband contends that, while
much of the student loan debt was incurred prior to the marriage, much of the student loan
money went to support both parties. The evidence in the record does not clearly delineate
which student loans funds were utilized prior to the marriage and which ones were utilized
during the marriage. Barring such clear evidence, we find no reversible error in the Trial
Court’s assignment of Husband’s student loan debt entirely to Husband as we do not find that
the evidence preponderates against this finding.

                We next address whether the Trial Court erred in its division of the marital
estate.     As our Supreme Court has explained:

                 This Court gives great weight to the decisions of the trial court in
          dividing marital assets and “we are disinclined to disturb the trial court’s
          decision unless the distribution lacks proper evidentiary support or results in
          some error of law or misapplication of statutory requirements and procedures.”
          Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996). As such,
          when dealing with the trial court’s findings of fact, we review the record de
          novo with a presumption of correctness, and we must honor those findings
          unless there is evidence which preponderates to the contrary. Tenn R. App. P.
          13(d); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).
          Because trial courts are in a far better position than this Court to observe the
          demeanor of the witnesses, the weight, faith, and credit to be given witnesses’
          testimony lies in the first instance with the trial court. Roberts v. Roberts, 827
S.W.2d 788, 795 (Tenn. Ct. App. 1991). Consequently, where issues of
          credibility and weight of testimony are involved, this Court will accord
          considerable deference to the trial court’s factual findings. In re M.L.P., 228
S.W.3d 139, 143 (Tenn. Ct. App. 2007) (citing Seals v. England/Corsair
          Upholstery Mfg. Co., 984 S.W.2d 912, 915 (Tenn. 1999)). The trial court’s
          conclusions of law, however, are accorded no presumption of correctness.
          Langschmidt v. Langschmidt, 81 S.W.3d 741, 744-45 (Tenn. 2002).

                                                ***




                                                 -9-
      In a proceeding for divorce or legal separation, the trial court is authorized,
      prior to determining the support and maintenance of one party by the other, to
      “equitably divide, distribute or assign the marital property between the parties
      without regard to marital fault in proportions as the court deems just.” Tenn.
      Code Ann. § 36-4-121(a)(1) (2005). The trial court is empowered to do what
      is reasonable under the circumstances and has broad discretion in the equitable
      division of the marital estate. See Flannary v. Flannary, 121 S.W.3d 647, 650
      (Tenn. 2003). The division of assets is not a mechanical process and trial
      courts are afforded considerable discretion. Manis v. Manis, 49 S.W.3d 295,
      306 (Tenn. Ct. App. 2001).

Keyt v. Keyt, 244 S.W.3d 321, 327-28 (Tenn. 2007) (footnote omitted).

             Further, our Supreme Court has instructed:

      [M]arital property must be divided equitably between the parties based on the
      relevant factors enumerated in Tennessee Code Annotated section 36-4-121(c)
      without regard to fault on the part of either party. Tenn. Code Ann. §
      36-4-121(a)(1). Section 36-4-121(a)(1) requires an equitable division of
      marital property, not an equal division. Robertson v. Robertson, 76 S.W.3d
337, 341 (Tenn. 2002).

Larsen-Ball v. Ball, 301 S.W.3d 228, 231 (Tenn. 2010).

             Tennessee Code Annotated § 36-4-121 (c) provides:

      (c) In making equitable division of marital property, the court shall consider
      all relevant factors including:

             (1) The duration of the marriage;
             (2) The age, physical and mental health, vocational skills,
      employability, earning capacity, estate, financial liabilities and financial needs
      of each of the parties;
             (3) The tangible or intangible contribution by one (1) party to the
      education, training or increased earning power of the other party;
             (4) The relative ability of each party for future acquisitions of capital
      assets and income;
             (5) The contribution of each party to the acquisition, preservation,
      appreciation, depreciation or dissipation of the marital or separate property,
      including the contribution of a party to the marriage as homemaker, wage

                                            -10-
       earner or parent, with the contribution of a party as homemaker or wage earner
       to be given the same weight if each party has fulfilled its role;
              (6) The value of the separate property of each party;
              (7) The estate of each party at the time of the marriage;
              (8) The economic circumstances of each party at the time the division
       of property is to become effective;
              (9) The tax consequences to each party, costs associated with the
       reasonably foreseeable sale of the asset, and other reasonably foreseeable
       expenses associated with the asset;
              (10) The amount of social security benefits available to each spouse;
       and
              (11) Such other factors as are necessary to consider the equities between
       the parties.

Tenn. Code Ann. § 36-4-121 (c) (2010).

               We find the division of the marital estate in this case to be equitable. First, it
is clear from the record that, notwithstanding the more than generous contributions from
Wife’s family, Husband dominated the financial decision making in this 17-year marriage.
The record suggests that Husband and Wife, financially steered by Husband, established a
lifestyle far beyond their means. Debt was incurred again and again in the course of
purchasing homes and engaging in renovations, among many other things.

               Husband also takes issue with specific aspects of the Trial Court’s division of
the marital estate. Husband argues that the Trial Court erred in failing to take into account
the “remoteness” of Husband’s interest in Miller & Martin. We disagree. The Trial Court
heard evidence from the director of finance at Miller & Martin, who testified to Husband’s
equity interest. We find no reversible error in the Trial Court’s findings on this issue.

              Husband also contends that the Trial Court erred in assigning the entirety of
the $160,000 HELOC debt on the marital residence to Husband despite awarding the marital
residence itself to Wife. Given the facts of this case, and in light of the parties’ relative
contributions to the state of financial affairs in this marriage, we find no reversible error in
the Trial Court’s assignment of the HELOC debt to Husband. This same reasoning also
supports the assignment of the $68,000 so-called Jo Colmore debt to Husband.

              The question is whether the overall marital property division is equitable and
not how a specific asset or debt is treated. Applying the evidence to the relevant statutory
factors, we find no reversible error in the Trial Court’s marital property division as the
evidence does not preponderate against the Trial Court’s findings relative to this issue.

                                              -11-
              We next address whether the Trial Court erred in awarding Wife periodic
alimony in the amount of $7,000 per month. As pertinent to this issue, our Supreme Court
has explained:

             For well over a century, Tennessee law has recognized that trial courts
      should be accorded wide discretion in determining matters of spousal support.
      See Robinson v. Robinson, 26 Tenn. (7 Hum.) 440, 443 (1846) (“Upon a
      divorce . . . the wife is entitled to a fair portion of her husband’s estate for her
      support, and the amount thus to be appropriated is a matter within the legal
      discretion of the chancellor . . . .”). This well-established principle still holds
      true today, with this Court repeatedly and recently observing that trial courts
      have broad discretion to determine whether spousal support is needed and, if
      so, the nature, amount, and duration of the award. See, e.g., Bratton v.
      Bratton, 136 S.W.3d 595, 605 (Tenn. 2004); Burlew v. Burlew, 40 S.W.3d
465, 470 (Tenn. 2001); Crabtree v. Crabtree, 16 S.W.3d 356, 360 (Tenn.
      2000).

             Equally well-established is the proposition that a trial court’s decision
      regarding spousal support is factually driven and involves the careful
      balancing of many factors. Kinard v. Kinard, 986 S.W.2d 220, 235 (Tenn. Ct.
      App. 1998); see also Burlew, 40 S.W.3d at 470; Robertson v. Robertson, 76
S.W.3d 337, 340-41 (Tenn. 2002). As a result, “[a]ppellate courts are
      generally disinclined to second-guess a trial judge’s spousal support decision.”
      Kinard, 986 S.W.2d at 234. Rather, “[t]he role of an appellate court in
      reviewing an award of spousal support is to determine whether the trial court
      applied the correct legal standard and reached a decision that is not clearly
      unreasonable.” Broadbent v. Broadbent, 211 S.W.3d 216, 220 (Tenn. 2006).
      Appellate courts decline to second-guess a trial court’s decision absent an
      abuse of discretion. Robertson, 76 S.W.3d at 343. An abuse of discretion
      occurs when the trial court causes an injustice by applying an incorrect legal
      standard, reaches an illogical result, resolves the case on a clearly erroneous
      assessment of the evidence, or relies on reasoning that causes an injustice.
      Wright ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011);
      Henderson v. SAIA, Inc., 318 S.W.3d 328, 335 (Tenn. 2010). This standard
      does not permit an appellate court to substitute its judgment for that of the trial
      court, but “‘reflects an awareness that the decision being reviewed involved
      a choice among several acceptable alternatives,’ and thus ‘envisions a less
      rigorous review of the lower court’s decision and a decreased likelihood that
      the decision will be reversed on appeal.’” Henderson, 318 S.W.3d at 335
      (quoting Lee Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).

                                             -12-
Consequently, when reviewing a discretionary decision by the trial court, such
as an alimony determination, the appellate court should presume that the
decision is correct and should review the evidence in the light most favorable
to the decision. Wright, 337 S.W.3d at 176; Henderson, 318 S.W.3d at 335.

                                       ***

       The first type of spousal support, alimony in futuro, is intended to
provide support on a long-term basis until the death or remarriage of the
recipient. Tenn. Code Ann. § 36–5–121(f)(1). This type of alimony can be
awarded where “the court finds that there is relative economic disadvantage
and that rehabilitation is not feasible.” Id. See also Burlew, 40 S.W.3d at
470–71; Riggs v. Riggs, 250 S.W.3d 453, 456 n. 2 (Tenn. Ct. App. 2007).
Alimony in futuro is appropriate when

       the disadvantaged spouse is unable to achieve, with reasonable
       effort, an earning capacity that will permit the spouse's standard
       of living after the divorce to be reasonably comparable to the
       standard of living enjoyed during the marriage, or to the
       post-divorce standard of living expected to be available to the
       other spouse.

Tenn. Code Ann. § 36–5–121(f)(1).

       Alimony in futuro “is not, however, a guarantee that the recipient
spouse will forever be able to enjoy a lifestyle equal to that of the obligor
spouse.” Riggs, 250 S.W.3d at 456 n. 2. In many instances, the parties' assets
and incomes simply will not permit them to achieve the same standard of
living after the divorce as they enjoyed during the marriage. Robertson, 76
S.W.3d at 340. While enabling the spouse with less income “to maintain the
pre-divorce lifestyle is a laudable goal,” the reality is that “[t]wo persons living
separately incur more expenses than two persons living together.” Kinard, 986
S.W.2d at 234. “Thus, in most divorce cases it is unlikely that both parties will
be able to maintain their pre-divorce lifestyle. . . .” Id. It is not surprising,
therefore, that “[t]he prior concept of alimony as lifelong support enabling the
disadvantaged spouse to maintain the standard of living established during the
marriage has been superseded by the legislature's establishment of a preference
for rehabilitative alimony.” Robertson, 76 S.W.3d at 340.

                                       ***

                                       -13-
              In contrast to alimony in futuro, rehabilitative alimony is intended to
      assist an economically disadvantaged spouse in acquiring additional education
      or training which will enable the spouse to achieve a standard of living
      comparable to the standard of living that existed during the marriage or the
      post-divorce standard of living expected to be available to the other spouse.
      See Tenn. Code Ann. § 36–5–121(e)(1). See also Robertson, 76 S.W.3d at
      340–41; Riggs, 250 S.W.3d at 456 n. 4. Rehabilitative alimony thus serves the
      purpose of assisting the disadvantaged spouse in obtaining additional
      education, job skills, or training, as a way of becoming more self-sufficient
      following the divorce. Robertson, 76 S.W.3d at 340–41; Isbell v. Isbell, 816
S.W.2d 735, 738–39 (Tenn. 1991). This purpose is markedly different than the
      purpose of alimony in futuro, which is to provide long-term support when the
      economically disadvantaged spouse is unable to achieve self-sufficiency.
      Kinard, 986 S.W.2d at 234.

Gonsewski v. Gonsewski, 350 S.W.3d 99, 105-08 (Tenn. 2011) (footnote omitted).

             Additionally, we make use of a number of statutory factors in determining the
nature and amount of alimony:

             (1) The relative earning capacity, obligations, needs, and financial
      resources of each party, including income from pension, profit sharing or
      retirement plans and all other sources;
             (2) The relative education and training of each party, the ability and
      opportunity of each party to secure such education and training, and the
      necessity of a party to secure further education and training to improve such
      party’s earnings capacity to a reasonable level;
             (3) The duration of the marriage;
             (4) The age and mental condition of each party;
             (5) The physical condition of each party, including, but not limited to,
      physical disability or incapacity due to a chronic debilitating disease;
             (6) The extent to which it would be undesirable for a party to seek
      employment outside the home, because such party will be custodian of a minor
      child of the marriage;
             (7) The separate assets of each party, both real and personal, tangible
      and intangible;
             (8) The provisions made with regard to the marital property, as
      defined in § 36-4-121;
             (9) The standard of living of the parties established during the marriage;
             (10) The extent to which each party has made such tangible and

                                           -14-
       intangible contributions to the marriage as monetary and homemaker
       contributions, and tangible and intangible contributions by a party to the
       education, training or increased earning power of the other party;
              (11) The relative fault of the parties, in cases where the court, in its
       discretion, deems it appropriate to do so; and
              (12) Such other factors, including the tax consequences to each party,
       as are necessary to consider the equities between the parties.

Tenn. Code Ann. §36-5-121 (i) (2010).

               It is clear to us that, in light of Gonsewski, Wife is not an appropriate candidate
for periodic alimony. Wife, only 41 at the time of the divorce, has no apparent serious health
concerns. Wife is college-educated. Wife runs a jewelry business, albeit one that has not yet
proven significantly profitable. It is instructive to review our Supreme Court’s analysis in
Gonsewski of Crabtree v. Crabtree, 16 S.W.3d 356 (Tenn. 2000), stating:

               We also note that the Court of Appeal's decision to grant alimony in
       futuro based on the facts of this case is inconsistent with this Court's decision
       in Crabtree, 16 S.W.3d at 357. In that case, this Court held that an award of
       alimony in futuro was unjustified even though the husband's income exceeded
       $400,000 and the wife earned $41,200 working part-time from home. Id. at
       357 and n. 1. The parties in Crabtree had been married for twenty-three years,
       and the wife was forty-three years old at the time of the divorce. The husband
       admitted to adultery and stipulated to the divorce on the ground of
       inappropriate marital conduct. The wife was a certified public accountant, and
       the husband testified that her actual earning potential was between $65,000
       and $100,000 per year. This Court affirmed a grant of rehabilitative alimony
       for five years but, despite the husband's substantially higher earning capacity,
       held that “an award of alimony in futuro . . . [was] not justified and [did] not
       recognize or further the legislative purpose of encouraging divorced spouses
       to become self-sufficient.” Id. at 360.

              The same can be said of the present case, for the facts here offer even
       weaker support for awarding alimony in futuro than the facts in Crabtree. As
       in Crabtree, Wife was forty-three years old at the time of the divorce. Unlike
       the wife in Crabtree, Wife has been steadily employed, worked for the same
       employer for more than 16 years, and earns an annual salary of $72,000 (plus
       longevity bonus). Husband's income is also substantially lower than the
       husband's income in Crabtree. The Court of Appeals in this case observed “it
       is more likely than not” that Husband will continue to receive substantial

                                               -15-
       bonuses “which will further the discrepancy in the earnings of the parties.”
       Gonsewski, 2010 WL 565649, at *5. The record, however, does not support
       this conclusion. Husband testified the bonuses likely will decrease due to the
       economic downturn and the completion of a long-term project. No contrary
       evidence was introduced, leaving us with a record establishing that Husband's
       bonuses are uncertain and will probably decrease. In short, Wife has the
       ability to support herself and, absent an abuse of discretion, we are not inclined
       to second-guess the trial court's decision not to award alimony in futuro.
       While we recognize that the record demonstrates a likelihood that Husband's
       income may continue to exceed Wife's by some extent, and that Wife's
       post-divorce lifestyle may decline to some extent, we are not willing to
       overrule the trial court on this basis. The economic realities are such that it is
       likely that Husband's standard of living will also decline as he establishes a
       separate household without Wife's income. We reiterate that “[t]wo persons
       living separately incur more expenses than two persons living together. Thus,
       in most divorce cases it is unlikely that both parties will be able to maintain
       their pre-divorce lifestyle once the proceedings are concluded.” Kinard, 986
       S.W.2d at 234.

Gonsewski, 350 S.W.3d at 112-13.

              Given the clear preference for rehabilitation rather than long-term support in
Tennessee law, periodic alimony for an individual such as Wife simply is unjustified.
Further, Wife, in her attorney’s closing argument at trial, did not request periodic alimony
but rather requested alimony for ten years. We, therefore, modify the alimony awarded by
the Trial Court from that of periodic alimony to rehabilitative alimony. Given Wife’s age,
education, and health, ten years of rehabilitative alimony should allow Wife both sufficient
time and opportunity to achieve financial self-sufficiency after the divorce.

              We now address the amount of alimony to be awarded. We note that Wife did
not request alimony of $7,000 per month at trial but rather requested $5,000 per month.
Husband had paid Wife $7,000 in temporary child support and alimony combined in the
leadup to judgment in this case. Husband’s continued child support is not an issue on appeal.

               What cannot be ignored here is that these parties’ pre-divorce lifestyle was one
built on debt, borrowed money, and Wife’s family gifts to a large extent. As found by the
Trial Court, “[t]o say that the parties live beyond their means is a gross understatement.”
While we recognize that trial courts have broad discretion in establishing alimony, we find
this award to be excessive in light of the evidence. We modify the amount of alimony to be
$7,000 per month until the date of our judgment and then to be $5,000 per month as

                                              -16-
requested by Wife at trial. This rehabilitative alimony will be for ten years from the date of
the Trial Court’s judgment.

               Finally, we address whether the Trial Court erred in declining to award Wife
her attorney’s fees. An award of alimony in solido for payment of attorney’s fees should be
based on the factors set forth in Tenn. Code Ann. § 36-5-121(i), and is appropriate when the
spouse seeking attorney’s fees does not have adequate funds to pay his or her legal expenses.
Yount v. Yount, 91 S.W.3d 777, 783 (Tenn. Ct. App. 2002). Conversely, a spouse with
sufficient property or income to pay his or her attorney’s fees is not entitled to be
compensated. Koja v. Koja, 42 S.W.3d 94, 98 (Tenn. Ct. App. 2000).

               Wife argues that the Trial Court erred by not awarding her attorney’s fees. In
consideration of the relevant factors in light of the evidence in the record before us, including
the division of the marital estate, we find no reversible error in the Trial Court’s decision not
to award Wife attorney’s fees. We, likewise, decline to award any attorney’s fees on appeal.

                                          Conclusion

               The judgment of the Trial Court is modified as to alimony as set forth in this
Opinion and is affirmed as so modified. The costs on appeal are assessed one-half against
the Appellant, E. Mattias Jannerbo, and his surety, if any; and, one-half against the Appellee,
Sarah C. Jannerbo.


                                                     _________________________________
                                                     D. MICHAEL SWINEY, JUDGE




                                              -17-